Name: Commission Regulation (EC) No 745/94 of 30 March 1994 altering the export refunds on malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3. 94 Official Journal of the European Communities No L 87/79 COMMISSION REGULATION (EC) No 745/94 of 30 March 1994 altering the export refunds on malt THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular the fourth subparagraph of Article 13(2) thereof, Whereas the export refunds on malt were fixed by Commission Regulation (EC) No 546/94 (3); Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EC) No 546/94 to the information at present available to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on malt listed in Article 1 (c) of Regu ­ lation (EEC) No 1766/92 are hereby altered to the amounts set out in the Annex hereto. Article 2 This Regulation shall enter into force on 31 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. V) OJ No L 68, 11 . 3 . 1994, p. 33. No L 87/80 Official Journal of the European Communities 31 . 3 . 94 ANNEX to the Commission Regulation of 30 March 1994 altering the export refunds on malt (ECU/tonne) Product code Refund (') 1107 10 19 000 60,00 11071099000 80,00 1107 20 00 000 90,00 (') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Monte ­ negro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed.